EXHIBIT 12.1 RATIOS OF EARNINGS TO FIXED CHARGES AND EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDENDS The following table sets forth the Company's ratios of consolidated earnings to fixed charges and earnings to fixed charges and preferred stock dividends for the periods presented: Year ended December 31, Ratio of earnings to fixed charges (a) (b) Ratio of earnings to fixed charges and preferred stock dividends (c) (b) (a) The ratio has been computed by dividing earnings by fixed charges.For purposes of computing the ratio: -earnings consist of income from continuing operations before income taxes, cumulative effect of change in accounting principle, adjustments for net income or loss attributable to the noncontrolling interest and the Company's share of investee's income or loss accounted for under the equity method, and adjustment for capitalized interest, plus fixed charges and the Company's share of distributed income from investees accounted for under the equity method; and -fixed charges consist ofinterest expense, capitalized interest and the portion of rental expense deemed to be representative of the interest component of rental expense. (b) The ratio indicates a less than one-to-one coverage because the earnings are inadequate to cover the fixed charges during the year ended December 31, 2009 by $244.7 million. (c) The ratio has been computed by dividing earnings by fixed charges and preferred stock dividends.For purposes of computing the ratio: -earnings consist of income from continuing operations before income taxes, cumulative effect of change in accounting principle, adjustments for net income or loss attributable to the noncontrolling interest and the Company's share of investee's income or loss accounted for under the equity mehod, and adjustment for capitalized interest, plus fixed charges, the Company's share of distributed income from investees accounted for under the equity mehtod and preferred stock dividends, net of preferred stock dividends of a consolidated subsidiary; and -fixed charges and preferred stock dividends consist ofinterest expense, capitalized interest and the portion of rental expense deemed to be representative of the interest component of rental expense, preferred stock dividends of a consolidated subsidiary and preferred stock dividends.
